DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
Applicant’s arguments, see Page 24-26, filed 18 November 2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-9, and 16 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was requested in an interview with Douglas Holtz on 10 March 2022, and received on 11 March 2022.

The application has been amended as follows:
Please replace claims 12 and 14 with the following:

	performing an image normalization on the picked-up image for diagnosis to normalize pixel values of the picked-up image based on a normalization target value that is set based on a human skin color; and
	after having performed the image normalization on the picked-up image, subtracting the normalization target value used in the image normalization from the normalized pixel values of the picked-up image having undergone the image normalization, to thereby obtain an input image to an identifier that identifies diseases based on image data relating to an object to be diagnosed,
	wherein performing the image normalization comprises performing at least a color correction,
wherein performing the color correction comprises:
	obtaining, based on measured information relating to color in a measuring area of the picked-up image, for each of R, G, and B pixels within the measuring area, an Lp norm of the corresponding pixel, according to arithmetic expression (1)-(3), where the Lp norms obtained for each of the R, G, and B pixels are normalized by a coefficient k such that L2 norms of eR, eG and eB become 1 as expressed by arithmetic expression (3), and where IC represents an original pixel value of a given one of the R, G, and B pixels;
	calculating color correction gains dR, dG and dB for R, G, and B pixels, respectively, according to arithmetic expression (4);
performing a gain balance adjustment by adjusting color correction gains dR, dG and dB according to arithmetic expressions (6), (7), and (8) to obtain gain coefficients dR2, dG2 and dB2,
multiplying original pixel values IR, IG, IB of each of the R, G, B pixel values by the corresponding gain coefficients dR2, dG2 and dB2 in a form represented by arithmetic expression (5) to obtain corrected pixel values ItR, ItG, ItB, to thereby perform the color correction as the image normalization on the picked-up image,
wherein arithmetic expressions (1)-(8) are defined as:
            
                
                    
                        
                            
                                
                                    
                                        
                                            ∫
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        I
                                                                    
                                                                    
                                                                        c
                                                                    
                                                                
                                                                
                                                                    
                                                                        x
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        p
                                                    
                                                
                                                d
                                                x
                                            
                                        
                                    
                                    
                                        
                                            ∫
                                            
                                                d
                                                x
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                1
                            
                            
                                p
                            
                        
                    
                
                =
                
                    
                        k
                        e
                    
                    
                        c
                    
                
            
        	(1)
______________________________
            
                c
                ∈
                
                    
                        R
                        .
                         
                        G
                        .
                         
                        B
                    
                
            
        	(2)
______________________________
            
                
                    
                        
                            
                                
                                    e
                                
                                
                                    R
                                
                            
                        
                        
                            2
                        
                    
                    +
                    
                        
                            
                                
                                    e
                                
                                
                                    G
                                
                            
                        
                        
                            2
                        
                    
                    +
                    
                        
                            
                                
                                    e
                                
                                
                                    B
                                
                            
                        
                        
                            2
                        
                    
                
                =
                1
            
        	(3)
______________________________

            
                
                    
                        d
                    
                    
                        c
                    
                
                =
                
                    
                        1
                    
                    
                        
                            3
                        
                        
                            
                                e
                            
                            
                                c
                            
                        
                    
                
            
        	(4)
______________________________
            
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            R
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            G
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            R
                                        
                                    
                                
                                
                                    0
                                
                                
                                    0
                                
                            
                            
                                
                                    0
                                
                                
                                    
                                        
                                            d
                                        
                                        
                                            G
                                        
                                    
                                
                                
                                    0
                                
                            
                            
                                
                                    0
                                
                                
                                    0
                                
                                
                                    
                                        
                                            d
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            R
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            G
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                    
                
            
        	(5)
______________________________

            
                
                    
                        d
                    
                    
                        R
                        2
                    
                
                =
                
                    
                        d
                    
                    
                        R
                    
                
                *
                1.0
            
        	(6)
______________________________
            
                
                    
                        d
                    
                    
                        G
                        2
                    
                
                =
                
                    
                        d
                    
                    
                        G
                    
                
                *
                0.9
            
        	(7)
______________________________
            
                
                    
                        d
                    
                    
                        B
                        2
                    
                
                =
                
                    
                        d
                    
                    
                        B
                    
                
                *
                1.0
            
        	(8)
______________________________.


	performing an image normalization on the picked-up image for diagnosis to normalize pixel values of the picked-up image based on a normalization target value that is set based on a human skin color; and
	subtracting an average pixel value of the picked-up image from the normalized pixel values of the picked-up image having already undergone the image normalization based on the normalization target value, the normalization target value being different from the average pixel value of the picked-up image, to obtain an input image to an identifier that identifies diseases based on image data relating to an object to be diagnosed, the average pixel value being obtained by globally averaging the pixel values of all the pixels of the picked-up image,
wherein performing the image normalization comprises performing at least a color correction, and
wherein performing the color correction comprises:
	obtaining, based on measured information relating to color in a measuring area of the picked-up image, for each of R, G, and B pixels within the measuring area, an Lp norm of the corresponding pixel, according to arithmetic expression (1)-(3), where the Lp norms obtained for each of the R, G, and B pixels are normalized by a coefficient k such that L2 norms of eR, eG and eB become 1 as expressed by arithmetic expression (3), and where IC represents an original pixel value of a given one of the R, G, and B pixels;
	calculating color correction gains dR, dG and dB for R, G, and B pixels, respectively, according to arithmetic expression (4);
performing a gain balance adjustment by adjusting color correction gains dR, dG and dB according to arithmetic expressions (6), (7), and (8) to obtain gain coefficients dR2, dG2 and dB2,
multiplying original pixel values IR, IG, IB of each of the R, G, B pixel values by the corresponding gain coefficients dR2, dG2 and dB2 in a form represented by arithmetic expression (5) to obtain corrected pixel values ItR, ItG, ItB, to thereby perform the color correction as the image normalization on the picked-up image,
wherein arithmetic expressions (1)-(8) are defined as:
            
                
                    
                        
                            
                                
                                    
                                        
                                            ∫
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        I
                                                                    
                                                                    
                                                                        c
                                                                    
                                                                
                                                                
                                                                    
                                                                        x
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        p
                                                    
                                                
                                                d
                                                x
                                            
                                        
                                    
                                    
                                        
                                            ∫
                                            
                                                d
                                                x
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                1
                            
                            
                                p
                            
                        
                    
                
                =
                
                    
                        k
                        e
                    
                    
                        c
                    
                
            
        	(1)

______________________________
            
                c
                ∈
                
                    
                        R
                        .
                         
                        G
                        .
                         
                        B
                    
                
            
        	(2)
______________________________
            
                
                    
                        
                            
                                
                                    e
                                
                                
                                    R
                                
                            
                        
                        
                            2
                        
                    
                    +
                    
                        
                            
                                
                                    e
                                
                                
                                    G
                                
                            
                        
                        
                            2
                        
                    
                    +
                    
                        
                            
                                
                                    e
                                
                                
                                    B
                                
                            
                        
                        
                            2
                        
                    
                
                =
                1
            
        	(3)
______________________________

            
                
                    
                        d
                    
                    
                        c
                    
                
                =
                
                    
                        1
                    
                    
                        
                            3
                        
                        
                            
                                e
                            
                            
                                c
                            
                        
                    
                
            
        	(4)
______________________________
            
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            R
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            G
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            R
                                        
                                    
                                
                                
                                    0
                                
                                
                                    0
                                
                            
                            
                                
                                    0
                                
                                
                                    
                                        
                                            d
                                        
                                        
                                            G
                                        
                                    
                                
                                
                                    0
                                
                            
                            
                                
                                    0
                                
                                
                                    0
                                
                                
                                    
                                        
                                            d
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            R
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            G
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                    
                
            
        	(5)
______________________________

            
                
                    
                        d
                    
                    
                        R
                        2
                    
                
                =
                
                    
                        d
                    
                    
                        R
                    
                
                *
                1.0
            
        	(6)
______________________________
            
                
                    
                        d
                    
                    
                        G
                        2
                    
                
                =
                
                    
                        d
                    
                    
                        G
                    
                
                *
                0.9
            
        	(7)
______________________________
            
                
                    
                        d
                    
                    
                        B
                        2
                    
                
                =
                
                    
                        d
                    
                    
                        B
                    
                
                *
                1.0
            
        	(8)
______________________________. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, and 5-16 are allowed over the cited prior art because:
	The closest prior art of record Adiri et al. (US2018/0008188) and Barata et al. (Non Patent Literature: Improving Dermoscopy Image Classification Using Color Constancy).   
	Adiri discloses an image processing method in a diagnosis assisting device that diagnoses tissue lesions from a pick-up image, by performing an image correction on the picked-up image for diagnosis, wherein the image correction comprises performing at least a color correction.  Adiri also discloses the picked up image is processed and used as an input to an identifier that diagnoses a disease based on the input.
However, Adiri does not disclose measuring the information relating to at least one of the color and the brightness in the peripheral tissue area and performing the color correction by obtaining an Lp norm of the corresponding pixel, where the Lp norms obtained for each of the R, G, and B pixels are normalized by a coefficient k such that L2 norms of eR, eG and eB become 1, calculating color correction gains dR, dG and dB for R, G, and B pixels, respectively, performing a gain balance adjustment by adjusting color correction gains dR, dG and dB to obtain gain coefficients dR2, dG2 and dB2, multiplying original pixel values IR, IG, IB of each of the R, G, B pixel values by the corresponding gain coefficients dR2, dG2 and dB2 to obtain corrected pixel values ItR, ItG, ItB, to thereby perform the color correction as the image normalization on the picked-up image.
	Barata discloses a color correction method of skin images, wherein the pixels are corrected by obtaining a Euclidean norm (which is an L2 norm) of a corresponding pixel for each RGB pixel in a color space within the image and calculating color correction gains dR, dG and dB for R, G, and B pixels.
R, eG and eB become 1 and performing a gain balance adjustment by adjusting color correction gains dR, dG and dB to obtain gain coefficients dR2, dG2 and dB2, and multiplying original pixel values IR, IG, IB of each of the R, G, B pixel values by the corresponding gain coefficients dR2, dG2 and dB2 to obtain corrected pixel values ItR, ItG, ItB, to thereby perform the color correction as the image normalization on the picked-up image.  
	No references, or reasonable combination thereof, could be found which
disclose, or suggest a color correction comprising:
obtaining an Lp norm of the corresponding pixel, according to arithmetic expression (1)-(3), where the Lp norms obtained for each of the R, G, and B pixels are normalized by a coefficient k such that L2 norms of eR, eG and eB become 1 as expressed by arithmetic expression (3), and where IC represents an original pixel value of a given one of the R, G, and B pixels;
	calculating color correction gains dR, dG and dB for R, G, and B pixels, respectively, according to arithmetic expression (4);
performing a gain balance adjustment by adjusting color correction gains dR, dG and dB according to arithmetic expressions (6), (7), and (8) to obtain gain coefficients dR2, dG2 and dB2,
multiplying original pixel values IR, IG, IB of each of the R, G, B pixel values by the corresponding gain coefficients dR2, dG2 and dB2 in a form represented by arithmetic expression (5) to obtain corrected pixel values ItR, ItG, ItB, to thereby perform the color correction as the image normalization on the picked-up image,
wherein arithmetic expressions (1)-(8) are defined as:
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        ∫
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    I
                                                                                
                                                                                
                                                                                    c
                                                                                
                                                                            
                                                                            
                                                                                
                                                                                    x
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    p
                                                                
                                                            
                                                            d
                                                            x
                                                        
                                                    
                                                
                                                
                                                    
                                                        ∫
                                                        
                                                            d
                                                            x
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            =
                            
                                
                                    k
                                    e
                                
                                
                                    c
                                
                            
                        
                    	(1)
                        
                            c
                            ∈
                            
                                
                                    R
                                    .
                                     
                                    G
                                    .
                                     
                                    B
                                
                            
                        
                    	(2)
                        
                            
                                
                                    
                                        
                                            
                                                e
                                            
                                            
                                                R
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        
                                            
                                                e
                                            
                                            
                                                G
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        
                                            
                                                e
                                            
                                            
                                                B
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                            =
                            1
                        
                    	(3)
                        
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        3
                                    
                                    
                                        
                                            e
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    	(4)
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                t
                                                            
                                                        
                                                    
                                                    
                                                        R
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                t
                                                            
                                                        
                                                    
                                                    
                                                        G
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                t
                                                            
                                                        
                                                    
                                                    
                                                        B
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        R
                                                    
                                                
                                            
                                            
                                                0
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        G
                                                    
                                                
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                0
                                            
                                            
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        B
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        I
                                                    
                                                    
                                                        R
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        I
                                                    
                                                    
                                                        G
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        I
                                                    
                                                    
                                                        B
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    	(5)
                        
                            
                                
                                    d
                                
                                
                                    R
                                    2
                                
                            
                            =
                            
                                
                                    d
                                
                                
                                    R
                                
                            
                            *
                            1.0
                        
                    	(6)
                        
                            
                                
                                    d
                                
                                
                                    G
                                    2
                                
                            
                            =
                            
                                
                                    d
                                
                                
                                    G
                                
                            
                            *
                            0.9
                        
                    	(7)
                        
                            
                                
                                    d
                                
                                
                                    B
                                    2
                                
                            
                            =
                            
                                
                                    d
                                
                                
                                    B
                                
                            
                            *
                            1.0
                        
                    	(8).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        

/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793